Citation Nr: 1810872	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board at an August 2015 videohearing.  A transcript of the hearing is of record.  

This matter was most recently remanded by the Board in November 2017 for additional development and has since returned to the Board.  


FINDING OF FACT

For the period prior to October 29, 2012, the Veteran's low back condition did not preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

For the period prior to October 29, 2012, the criteria for a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16 (b).

The Board is prohibited from assigning an extraschedular rating in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

TDIU

By way of history, the Veteran's claim for a TDIU arises as part and parcel of his initial increased rating claim for his low back condition, filed in December 2009.  The Veteran was granted a TDIU by way of the December 2015 Board decision, effective October 29, 2012, the date he met the schedular requirements.  See June 2016 rating decision.  See June 2016 rating decision.  The Veteran asserts a TDIU for the period prior to October 29, 2012

Prior to October 29, 2012, the Veteran was only service-connected for a low back condition, rated as 10 percent disabling.  As the Veteran does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

Pursuant to the December 2015 Board remand, the Veteran's claim was referred to the Director, Compensation Service for consideration under 38 C.F.R. § 4.16 (b).  In June 2016, the Director denied a TDIU on an extraschedular basis.  Thus, the Board may now make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).


On review of the lay and medical evidence of record, the Board finds that the competent evidence fails to establish that the Veteran's service-connected low back disability has alone rendered him unable to secure and follow a substantially gainful occupation prior to October 29, 2012.  

The record reflects that the Veteran was unemployed for at least part of the appeal period, beginning in approximately December 2010.  From June 2001 through December 2010, the Veteran was employed as a cook for the same company.  The Veteran reported in VA records that he was laid off, had no hours and collected unemployment income.  Thereafter, it appears the Veteran obtained work for several months as a cook from June to August 2011 but has not worked since.  See e.g., records titled "other" dated August 8, 2010, pg. 45, 66 of 82 (laid off, unemployment income, no hours) and Social Security Administration (SSA) records dated September 2015, pg. 62 of 88.  

The Veteran's work history includes over 30 years in the food service/restaurant industry with positions as a cook and restaurant manager.  His education includes completion of high school.  See August 2012 Board hearing transcript and SSA records.  

The Veteran was afforded VA spine examination in June 2011.  The Veteran's gait and posture was within normal limits.  His walk was steady.   He wore a brace due to pain, but did not require a cane.  Range of motion studies, at worst, revealed flexion to 65 degrees and extension to 25 degrees.  The effect of the low back condition on his occupation was pain, stiffness and difficulty with prolonged sitting, walking, running and climbing stairs.  


In VA treatment records from August 2011, the Veteran reported financial difficulties and requested a letter from his treating VA medical professional to support his claim of VA disability benefits.  He explained that he could no longer work as a cook due to low back problems and leg pain, including problems with prolonged standing and bending back and forth.  In other records, he reported difficulties lifting as a cook.  He was additionally treated for acquired psychiatric conditions, including depression and substance abuse.  See records titled "other" dated August 8, 2010, pg. 53, 58 of 82.

The Veteran was denied VA vocational rehabilitation services in September 2011 due to his untreated substance abuse.  The counseling narrative report identified physical and mental barriers to employment.  In determining employment feasibility, the counselor indicated that the Veteran would need to focus on sedentary employment due to an inability to perform physically demanding tasks.  However, untreated substance abuse issues rendered employability infeasible.  See records titled "other" dated August 8, 2010, pg. 74 of 82.

The Veteran was granted SSA disability benefits with an August 2011 onset date due to his low back and mental disabilities.  In April 2012, SSA's medical consultant detailed functional impairment from his low back and right knee and that he required a cane in his right hand.  Due to low back and leg pain, he was unable to walk upstairs or tolerate back exercises.  The Veteran had an unbalanced gait with reduced right knee flexion with walking.  He required the use of both arms to sit and stand in and out of a chair.  Although beyond the period of consideration, the record includes several private medical opinions from 2015 regarding the Veteran's ability to work.  Of note, the Veteran's psychiatrist indicated that his mental condition alone precluded employment and his pain clinic physician indicated that mental and multiple physical conditions, including his low back condition precluded employment.  

Although beyond the relevant appeal period, the Veteran testified in August 2015 that his low back disability became bad in 2007 though he did not have to stop working until 2010.  He had excruciating pain with bending, tying shoes or putting pants on his legs.  

While the Veteran's low back condition results in functional impairment which impacts his ability to work in physical types of employment, such impairment is reflected within the 10 percent disability rating granted for his low back condition for the period prior to October 29, 2012.  At no time does the competent evidence of record indicate that his low back disability alone prohibited him from all forms of gainful employment, or that this disability resulted in extraordinary impairment unique from Veterans similarly situated.  Rather, records indicate that the Veteran's mental health condition, including substance abuse, played a significant role in his inability to maintain and sustain employment, as reflected in VA treatment, SSA and VA vocational rehabilitation records.  The Board has considered the Veteran's contentions that he could not work as a cook due to his low back condition, though the question for TDIU is whether the Veteran's service connected disability precludes him from engaging in substantially gainful employment, not whether he can continue in his previous capacity.  In light of the medical evidence of record from that period, the Board concludes that the preponderance of the evidence is against finding that he was unemployable at the time.  As a preponderance of the evidence is against the award of a TDIU, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to TDIU for the period prior to October 29, 2012 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


